Citation Nr: 1037412	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an effective date earlier than July 4, 2003 
for the award of a total disability rating based upon individual 
unemployability (TDIU).

2.  Entitlement to a rating in excess of 70 percent for panic 
disorder.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to October 
1990.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Buffalo, New York.  

On February 4, 2008 the Board denied the Veteran's claims.  She 
appealed to the Court of Appeals for Veterans Claims (Court).  In 
a January 2010 decision, the Court vacated the Board's decision 
and remanded this case to the Board.

In accordance with the instructions set forth in the January 2010 
Court decision, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2010 Court decision, the Court determined that VA 
did not satisfy the duty to assist as set forth in the Veterans 
Claims and Assistance Act, 38 U.S.C.A. § 5103A.  While there was 
some indication that the Veteran might have been receiving Social 
Security Administration (SSA) disability benefits, no effort was 
made to obtain records from the SSA.  The evidence on file 
recorded that the appellant had contacted a Social Security 
representative, but did not reveal she had been awarded any 
benefits.  The Court determined that since the record contained 
sufficient evidence from which to conclude that SSA benefits were 
possibly involved, this matter must be remanded for VA to contact 
the SSA to determine whether any such records exist and, if so, 
to obtain these records.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and 
have her indicate whether she is or is not in 
receipt of Social Security Administration 
Disability benefits.  If so, with her 
assistance as needed, contact SSA and request 
that it provide all records referable to the 
Veteran.  A negative response should be 
obtained if the requested records do not 
exist.  If applicable, a copy of this 
response should be placed in the claims file.  
If records exist but cannot be obtained, this 
fact, and all efforts that were made to 
obtain the records, should be documented in 
the claims file and the claimant and her 
representative should be notified of VA's 
inability to obtain the records. 

2.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, she should be 
provided with a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


